Citation Nr: 1524366	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO. 07-34 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for a right knee disability from November 1, 2007, to June 2, 2009, and a rating higher than 20 percent since June 3, 2009. 

2. Entitlement to service connection for gout including as secondary to his service-connected right and left ankle sprains, right and left knee disabilities, and right hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982 and from February 1985 to January 1994.

This appeal to the Board of Veterans' Appeals (Board) is from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration.

In December 2012, the Board remanded the claims for additional development, to include affording the Veteran VA examinations.  The record indicates that, in spite of repeated attempts, VA was unable to provide the requisite examinations because the Veteran was incarcerated, and returned the case to the Board in January 2014.  However, records contained in the Veteran's electronic file show that he was released in October 2014.  See Florida Department of Corrections Record of Inmate Discharge dated in October 2014.  Given that the Veteran is no longer incarcerated another attempt should be made to comply with the Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA compensation examination to reassess the severity of his right knee disability. All indicated tests and studies should be performed and all findings reported in detail, to include range of motion measurements.  

In providing notice to the Veteran, advise that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher rating. 

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any gout. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

(a) The examiner should obtain a complete medical history from the Veteran, specifically addressing any manifestation of gout during service. 

(b) The examiner should confirm the currently diagnosed gout, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed gout was incurred in service, is otherwise related to service, or dates back to service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his gout, and the continuity of symptomatology. 

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


